DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method of claims 1-10, and the system of claims 11-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements bold, as set forth in exemplary claim 1: 1. A method of processing a time series semantic search query, comprising: receiving, at a processor, a structured search query; processing, at the processor, the structured search query to deconstruct into query elements; identifying, at the processor, a set of connected elements based on the query elements; processing, at the processor, a time series data structure of the identified set of connected elements to determine a command data element; utilizing, at the processor, the command data element to process the time series data structure of the identified set of connected elements; annotating, at the processor, the time series data structure of each of the identified set of connected elements to form a queried data set; and providing, at the processor, the queried data set. Claim 11 includes similar language.
	The limitation of receiving, at a processor, a structured search query, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses the user thinking about a query or data that he/she is interested in. 
	The limitation of processing, at the processor, the structured search query to deconstruct into query elements, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “processing” in the context of this claim encompasses the user thinking about portions of a query or portions of data that he/she is interested in.
identifying, at the processor, a set of connected elements based on the query elements, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user determining that some objects, components, or data (i.e. connected elements) are relevant to the portions of a query or portions of data that he/she is interested in.
	The limitation of processing, at the processor, a time series data structure of the identified set of connected elements to determine a command data element, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “processing” in the context of this claim encompasses the user observing that the relevant objects, components, or data (i.e. connected elements) may have features, attributes or properties (i.e. command data element) that may vary between two points in time (i.e. time series data structure).
	The limitation of utilizing, at the processor, the command data element to process the time series data structure of the identified set of connected elements, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “utilizing” in the context of this claim encompasses the user thinking of the data between, or 
	The limitation of annotating, at the processor, the time series data structure of each of the identified set of connected elements to form a queried data set, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “annotating” in the context of this claim encompasses the user thinking of changes or updates to the data between, or of, the two points in time.
	The limitation of providing, at the processor, the queried data set, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “providing” in the context of this claim encompasses the user determining that the changes/updated data is complete.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a system and a processor. However, these elements fail to integrate the abstract idea into a practical 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 87-97 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations of a system and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 87-97 of the published instant specification describe Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. 
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4-10 and 14-20 include (or are dependent upon a claim that includes) the limitation "the defined data source". There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 15 include “the associated filtered data fields.” There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., Pub. No.: 20180232422, hereinafter Park. 

Park discloses a method of processing a time series semantic search query, comprising: 
receiving, at a processor, a structured search query (paragraph 74 and 134 disclose collecting (i.e. querying) raw data samples from sensors at specific local times (i.e. query element) which indicate when data collector 512 collects the data (i.e. structured query); additionally and/or alternatively, paragraph 136 discloses various attributes to collect data (i.e. query elements); additionally and/or alternatively, see at least the retrieving, reading and querying of raw time series data of paragraphs 147-157); 
processing, at the processor, the structured search query to deconstruct into query elements (see mapping of previous limitation for multiple examples of query elements as claimed); 
identifying, at the processor, a set of connected elements based on the query elements (paragraph 131 discloses connected elements as multiple different devices, such as sensors, within building subsystems 428, paragraph 132-133 disclose that the sources/sensors are identified; additionally and/or alternatively, see, paragraph 136); 
processing, at the processor, a time series data structure of the identified set of connected elements to determine a command data element (paragraphs 137, 139, 147, 156 disclose storing raw time series data at predefined intervals as data rollups/aggregations (i.e. new time series data structure) and stored materialized views (i.e. time series data structure) / derived time series data (i.e. time series data structure) - the storing being done based on determined attributes (i.e. 
utilizing, at the processor, the command data element to process the time series data structure of the identified set of connected elements (see mapping above – note that the determined attributes (i.e. command data elements) of the raw time series data, data rollups, aggregations, materialized view, etc. are used to create formatted/structured data in their respective formats to be stored as data rollups, aggregations, materialized view, etc. – all of which is done repeatedly for new/incoming data samples by updating (i.e. annotating) data rollups, aggregations, materialized views, etc.); 
annotating, at the processor, the time series data structure of each of the identified set of connected elements to form a queried data set (see rejection of previous limitation); and 
providing, at the processor, the queried data set (see at least paragraphs 139, 140, 144). 

As per claim 2, Park discloses The method of claim 1, wherein the structured search query is configured with a particular grammar (see rejection of claim 1 above – note that querying is done using query statements that include attributes (i.e. grammar)). 

As per claim 3, Park discloses The method of claim 2, wherein the particular grammar includes query elements that facilitate (note that this claim merely recites labels of functions and is therefore not given patentable weight – nonetheless, see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345). 

As per claim 4, Park discloses the method of claim 3, wherein the defined data source is filtered for a data field associated with one or more connected elements (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345). 

As per claim 5, Park discloses The method of claim 4, wherein the associated filtered data fields selected from a group including device type, class, capability, or communication protocol (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345).  

As per claim 6, Park discloses The method of claim 3, wherein the defined data source is aggregated using a mathematical operation (see rejection of claims 1 and 3 for the disclosure of aggregation as claimed).

As per claim 7, Park discloses the method of claim 6, wherein the mathematical operations include min, max, sum, or average (see at least paragraphs 76, 140, 161, 173). 

Park discloses The method of claim 6, wherein the defined data source is published or subscribed for connected elements (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345). 

As per claim 9, Park discloses The method of claim 6, wherein the defined data source infers relationships between connected elements (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345).

As per claim 10, Park discloses The method of claim 9, wherein inferring relationships between connected elements is determined by time series operations (see at least paragraphs 149, 199 and 227; see also, rejection of claim 1 with respect to raw time series data, data rollups, aggregations, materialized view, etc. for multiple disclosures of inferred relationships between devices, sensors etc. (i.e. connected elements))

As per claims 11-20, they are analogous to claims rejected above and are therefore likewise rejected. See Park, fig.’s 4-7A for the system of claim 11.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Turney et al.
MODEL PREDICTIVE MAINTENANCE SYSTEM FOR BUILDING EQUIPMENT
US 20180341255 A1; see paragraphs 13 and 92 with respect to claims 1 and 11. 

Chen et al.
COMPUTER-BASED EXTRACTION OF COMPLEX BUILDING OPERATION RULES FOR PRODUCTS AND SERVICES
US 20150134585 A1; see paragraphs 21, 26, 30 with respect to claims 1 and 11.

Enohara et al.
ENERGY MANAGEMENT SYSTEM
US 20120310417 A1; see paragraphs 41 and 53 with respect to claims 1 and 11.

NPL
Henson, C. et al. “An Ontological Representation of Time Series Observations on the Semantic Sensor Web.” (2009).
NPL
Lucélia de Souza et al., "Domain Ontology For Time Series Provenance." (2014).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/PRIMARY EXAMINER, ART UNIT 2154